t c memo united_states tax_court sam ervin and ella m ervin et al petitioners v commissioner of internal revenue respondent docket no filed date thomas p ollinger jr for petitioners charles pillitteri and alan friday for respondent memorandum findings_of_fact and opinion colvin judge respondent determined that petitioners are liable for deficiencies in federal_income_tax for as follows ' the following cases were consolidated for trial briefing and opinion alfred hudson docket no and hawthorne echols and vivian h echols docket no petitioners deficiency sam and ella m ervin dollar_figure alfred hudson big_number hawthorne and vivian h kchols big_number in date united insurance_company of america united made payments to petitioners ella m ervin ervin alfred hudson hudson and vivian h echols echols to settle a lawsuit relating to the purchase of health insurance from united by ervin hudson and echols ervin hudson and echols are siblings after concessions the sole issue for decision is whether petitioners may exclude those payments from gross_income under sec_104 as damages for personal injuries or sickness we hold that they may not section references are to the internal_revenue_code as amended and in effect for the year in issue and rule references are to the tax_court rules_of_practice and procedure references to petitioners are to ervin hudson and echols respondent conceded that petitioners may deduct their attorney’s fees and related legal expenses from their gross settlement proceeds to derive the taxable amounts of the settlement proceeds - - findings_of_fact some of the facts have been stipulated and are so found a petitioner sec_1 blla m ervin and sam ervin ervin and her husband sam ervin resided in mobile alabama when they filed their petition lee padgett padgett was united’s agent who sold a health insurance_policy to ervin for her daughter ervin told padgett that ervin’s daughter had lupus padgett told ervin that her daughter’s condition would not preclude coverage united later denied medical claims that ervin filed for her daughter on the grounds that her daughter had lupus before ervin bought the insurance ervin and her husband filed a joint federal_income_tax return for alfred hudson hudson a truck driver resided in eight mile alabama when he filed his petition he bought hospitalization_insurance from united through padgett he had surgery and incurred medical bills totaling about dollar_figure united did not pay any of those bills hudson subsequently filed for bankruptcy protection hudson did not file a federal_income_tax return hawthorne echols and vivian h ekchols echols and hawthorne echols were married and resided in mobile alabama when they filed their petition she bought life_insurance and medical insurance from united through padgett - because padgett told her that it would cover the medical costs that she would incur in having a child however united did not pay those costs echols and her husband filed a joint federal_income_tax return for b the lawsuits in date ervin hudson and echols the plaintiffs each filed a lawsuit in the circuit_court of mobile county alabama against united and padgett each complaint related to medical hospitalization or life_insurance policies purchased by the plaintiffs from united through padgett the plaintiffs sought an unspecified amount for punitive and compensatory_damages they alleged united overcharged them for the insurance coverage padgett forged their names to additional insurance applications united did not pay the plaintiffs’ insurance claims and padgett and united wrongfully conspired against them the plaintiffs did not claim that united or its agents caused them to have any personal injuries or sickness cc the settlements petitioners were represented by counsel during the settlement negotiations united was represented by kirk cordell shaw shaw on date petitioners each settled their cases with united for dollar_figure clisby jarrard jarrard a united vice president approved the settlements the settlement agreements are substantially_similar they state in pertinent part i fully understand that when i sign this receipt and release i will have surrendered and released all rights and claims which i now have both known and unknown against united including but not limited to claims for past present and future damages indemnity costs attorneys fees interest of all types and damages of every other kind by whatever named called for the same consideration recited herein above i and my attorneys agree that every aspect of this settlement shall remain confidential in every respect xk kek for the same consideration recited herein above i and my attorneys agree that they will surrender every document of every type that has been produced to them or their clients by united in any case xk kek for the same consideration recited herein attorneys hereby warrant that they have not heretofore and will not in the future transmit or convey in any manner the documents described in the preceding paragraphs to any third parties of any type said attorneys further warrant that they have not and will not in the future refer current or former policyholders of united to any third parties for possible prosecution of any purported claims the last paragraph of the settlement agreements states i hereby acknowledge that all settlement amounts received are for damages that are compensatory in nature and that no payment was or will ever be paid to me for alleged punitive_damages arising out of any claims which i asserted or could have asserted in this matter in date petitioners gave their attorneys all of their documents related to their claims against united all of those documents were then shredded petitioners and their - - attorneys signed the settlement agreements later in date ervin and hudson each received net settlement proceeds of dollar_figure and echols received net settlement proceeds of dollar_figure ervin and echols did not report the settlement proceeds on their federal_income_tax returns and hudson did not file a return respondent determined that ervin and hudson had unreported income of dollar_figure and echols had unreported income of dollar_figure in opinion a contentions of the parties and background petitioners contend that the amounts that they received from united in are excludable from gross_income as compensation_for personal injuries or sickness under sec_104 a petitioners contend that they suffered personal injuries due to united’s conduct and that the settlement amounts were intended to compensate them for those injuries respondent contends that sec_104 provides sec_104 in general --except in the case of amounts attributable to and not in excess of deductions allowed under sec_213 relating to medical etc expenses for any prior taxable_year gross_income does not include-- the amount of any damages received whether by suit or agreement and whether as lump sums or as periodic_payments on account of personal injuries or sickness - petitioners may not exclude the united payments from income under sec_104 because petitioners have not shown that the united payments were on account of personal injuries or sickness petitioners bear the burden of proving that they may exclude the united payments from income under sec_104 rule a we agree with respondent for reasons discussed next gross_income does not include the amount of any damages received whether by suit or agreement and whether as lump sums or as periodic_payments on account of personal injuries or sickness sec_104 damages on account of personal injuries include payments intended to compensate for pain and suffering lost wages recovered by an individual who cannot work due to personal injuries medical_expenses and other consequential damages 515_us_323 to decide whether payments were for personal injuries or sickness courts have considered inter alia the following the underlying complaint and the nature of the claims the settlement negotiations and settlement agreement and the intent of the payor see 504_us_229 866_f2d_709 4th cir affg 89_tc_632 knuckles v commissioner sec_7491 applies to court proceedings arising in connection with examinations commencing after date respondent issued the notices of deficiency in thus petitioners bear the burden_of_proof rule a --- - f 2d 10th cir affg tcmemo_1964_33 290_f2d_283 2d cir affg per curiam tcmemo_1960_21 105_tc_396 affd 121_f3d_393 8th cir b underlying complaints and nature of the claim petitioners contend that the underlying complaints and nature of their claims were for relief from personal injuries we disagree in the complaints petitioners sought an unspecified amount of punitive and compensatory_damages but they requested no relief for personal injuries or sickness petitioners’ four causes of action related to petitioners’ purchase of the united insurance policies and united’s denial of petitioners’ claims for benefits under those policies petitioners’ claims are in the nature of breach of contract see gray v reynolds so 2d ala breach of contract occurs when a party toa contract fails to do a particular thing that he or she promised to do seybold v magnolia land co so 2d ala same 17a am jur 2d contracts sec_441 not in terms which indicate that they sought relief for personal injuries or sickness neither petitioners’ complaints nor the nature of their claims support their contention that united’s payments to them were on account of personal injuries or sickness --- - cc settlement negotiations and settlement agreements petitioners contend that the settlement included payments for emotional distress and that shaw considered emotional distress in drafting the agreements for united they point out that the settlement agreements included a release of damages of every other kind by whatever name called petitioners contend that this language shows that united paid them on account of emotional distress we disagree jarrard and shaw represented united at the settlement conference jarrard testified that the parties did not discuss emotional distress during the settlement discussions shaw testified that he did not remember considering emotional distress in settling petitioners’ cases there is no evidence that the parties discussed personal injuries or sickness in their settlement negotiations petitioners contend that the settlement agreements establish that united paid them on account of personal injuries or sickness we disagree the settlement agreements do not refer to personal injuries or sickness petitioners contend that the last paragraph of the settlement agreements shows that united paid them on account of personal injuries or sickness because it states that the payments were compensatory in nature we disagree generally compensatory_damages are the same as actual damages and encompass all types of damages other than punitive_damages fountain-lowrey entrs inc v williams so 2d ala skipper v s cent bell tel co so 2d - ala am jur 2d damages sec_23 c j s damages sec_2 a plaintiff may be awarded compensatory_damages for claims of breach of contract conversion conspiracy or fraudulent inducement see eg estate of henderson v henderson so 2d ala old republic ins co v lanier so 2d ala williams v williams so 2d ala those claims do not necessarily include claims on account of personal injuries or sickness and did not do so here thus use of the term compensatory_damages does not prove that the united payments to petitioners were on account of personal injuries or sickness thus neither the settlement negotiations nor the settlement agreement proves that united intended to compensate ervin hudson or echols for personal injuries or sickness d united’s intent shaw and jarrard represented united at the settlement conference and testified about the settlement agreements petitioners contend that their testimony about united’s intent is inadmissible parol evidence because the reference in the last paragraph of the settlement agreement to compensatory_damages is unambiguous and dispositive we disagree because as discussed in paragraph c above the term compensatory_damages in the last paragraph is not synonymous with on account of personal injuries or sickness however even if we did not consider the testimony of jarrard and shaw our analysis would be unchanged because there is no evidence that united intended to compensate petitioners for personal injuries or sickness eb petitioners’ injuries petitioners testified that they suffered sleep loss damaged credit and anxiety from united’s failure to pay their insurance claims however this does not establish that united intended to pay damages on account of petitioners’ personal injuries or sickness petitioners contend that hudson’s loss of credit is a personal injury for purposes of sec_104 similar to the injury to the taxpayer’s business reputation in 87_tc_1294 affd 848_f2d_81 6th cir we disagree regardless of the treatment of injury to business reputation by courts in other cases there is no evidence that hudson made that a part of his claim against united or that united intended any part of the settlement to compensate him for damages to his business reputation f conclusion we conclude that the united payments to petitioners in were not on account of personal injuries or sickness thus pursuant to respondent’s concession see n above ervin hudson and echols must include in income in the united payments less attorney’s fees and related legal expenses to reflect the foregoing decisions will be entered under rule
